Citation Nr: 0921960	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-38 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.

2.  Entitlement to an initial compensable disability rating 
for residuals of a shrapnel wound of the left knee.

3.  Entitlement to an initial compensable disability rating 
for residuals of fracture of the left distal tibia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Boise, Idaho Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a November 2005 rating decision, the RO 
granted service connection for PTSD, and assigned a 
disability rating of 30 percent.  The Veteran appealed that 
rating.  In an October 2006 rating decision, the RO increased 
the rating to 50 percent, effective from the initial date of 
service connection.  In a rating decision dated May 4, 2007, 
the RO granted service connection for residuals of a shrapnel 
wound of the left knee, and assigned a 0 percent, 
noncompensable rating.  In a rating decision dated May 14, 
2007, the RO granted service connection for residuals of 
spiral fracture of the left distal tibia, and assigned a 0 
percent rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his PTSD warrants an initial rating 
higher than the 50 percent rating that is in effect.  The 
private psychologist who treats the Veteran states that he 
told the Veteran that he was disabled for his job.  In a 
November 2005 VA mental health examination, the examiner 
focused on the diagnosis of PTSD, and not on the severity and 
effects of that disorder.  The examiner noted that the 
Veteran had not worked full time since 1994; but the examiner 
did not clearly indicate the effect of the Veteran's PTSD on 
his ability to hold employment.  The Board will remand the 
PTSD rating claim for a new VA mental health examination to 
obtain clear findings regarding the severity of the Veteran's 
PTSD, to include an opinion as to the extent to which the 
Veteran's PTSD impairs his capacity to hold employment.

The Veteran submitted documents from the United States Social 
Security Administration (SSA).  Those documents indicated 
that no income for the Veteran was reported to SSA in 1994 to 
2008.  On remand, the RO should ask the Veteran whether he is 
receiving SSA disability benefits.  If the Veteran responds 
that is receives SSA disability benefits, the RO should 
request records of the SSA files, including disability 
determinations, for the Veteran.

The RO established service connection for two separate 
disabilities of the Veteran's left lower extremity: residuals 
of a shrapnel wound of the knee, and residuals of a fracture 
of the left distal tibia.  The RO evaluated the shrapnel 
wound residuals according the rating schedule criteria for 
scars, at 38 C.F.R. § 4.118, Diagnostic Code 7804, and the 
fracture residuals under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, for impairment of the tibia and fibula.  The Veteran 
asserts that the shrapnel wound residuals are manifested by 
pain, limitation of motion, and diminished endurance in his 
left knee.  The Veteran also contends that the residuals of 
his left tibia fracture are pain, limitation of motion, and 
diminished endurance in his left knee.  He reports that 
private physicians related his left knee symptoms to service-
connected trauma.  The assembled private medical records and 
the report of a March 2007 VA examination are silent for any 
medical finding as to whether the shrapnel wound residuals, 
the tibia fracture residuals, or both, produce the Veteran's 
current left knee symptoms.  On remand, the Veteran should 
receive a new VA examination to clarify which symptoms are 
attributable to each of his service-connected disabilities of 
the left lower extremity.  The RO should then readjudicate 
the ratings for both disabilities.

In addition, the Veteran expressed in writing his 
disagreement with the initial noncompensable disability 
ratings assigned for both of those disabilities.  In August 
2007, the RO issued a Statement of the Case (SOC) that 
addressed the appeal of the shrapnel wound residuals, but did 
not address the appeal of the fracture residuals.  When a 
claimant filed a timely notice of disagreement, the agency of 
original jurisdiction (in this case, the RO) must prepare and 
send to the claimant an SOC.  38 U.S.C.A. § 7105(d) (West 
2002).  When a claimant submits an NOD, and the RO does not 
issue an SOC, the Board should remand the matter to the RO to 
issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  In conjunction with the development and 
readjudication of the shrapnel wound residuals and fracture 
residuals rating claims, the RO must issue an SOC that 
addresses the appeal of the rating for fracture residuals.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran 
whether he receives Social Security 
disability benefits.  If the Veteran 
responds that he does receive such 
benefits, the RO should obtain copies of 
the Veteran's SSA disability records, 
including SSA determinations of 
disability.

2.  The AMC/RO should schedule the Veteran 
for a VA mental health examination to 
address the severity and effects of the 
Veteran's service-connected PTSD.  The 
examiner must be provided with the 
Veteran's claims file for review.  The 
examiner should provide findings as to the 
extent of effects the Veteran's PTSD on 
his occupational and social impairment, 
including an opinion as to the extent to 
which the Veteran's PTSD would impair or 
preclude him from maintaining a 
substantially gainful occupation.

3.  The AMC/RO should schedule the Veteran 
for a VA orthopedic examination to 
determine the manifestations and effects 
of (a) residuals of a left knee shrapnel 
wound and (b) residuals of a left distal 
tibia fracture.  The examiner must be 
provided with the Veteran's claims file 
for review.  The examiner should provide 
conclusions as to which symptoms and 
impairment are residual to each past 
injury.

4.  After completion of the above, the 
AMC/RO should review the expanded record 
and readjudicate the ratings for residuals 
of a left knee shrapnel wound and 
residuals of a left distal tibia fracture.

5.  Thereafter, the AMC/RO should issue a 
statement of the case with regard to the 
claim for a higher rating for residuals of 
the left distal tibia fracture.  The 
Veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

6.  If the any of the remanded claim 
remains less than fully granted, the RO 
should issue a supplemental statement of 
the case, and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




